United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2998
                                   ___________

Ruby N. Dickerson,                   *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Kenneth S. Apfel, Commissioner       *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: May 3, 2000
                              Filed: May 9, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Ruby Dickerson appeals the District Court’s1 order affirming the
Commissioner’s decision to deny her application for supplemental security income.
Dickerson had alleged she could not work because of epilepsy, heavy menstrual flow,
and a nervous condition. After a hearing, the administrative law judge (ALJ)
concluded, based upon the testimony of a vocational expert (VE), that Dickerson was

      1
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom this case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c) (1994 & Supp. III 1997).
not disabled because she had the residual functional capacity (RFC) to work as a
handler and packer--light work involving simple and repetitive tasks, and allowing
alternating sitting and standing. For reversal, Dickerson argues the ALJ erred (1) in
concluding her impairments were severe, yet not disabling, and in discrediting her
subjective complaints of pain, excessive menstrual bleeding, depression, anxiety, and
impaired memory and concentration; (2) in formulating his hypothetical to the VE,
because he ignored the opinion of Dr. Douglas Stevens, Dickerson’s consulting
psychologist; and (3) in failing to establish she had the RFC to meet the physical and
mental demands of the identified jobs.

      Contrary to Dickerson’s suggestion, the ALJ’s finding that her impairments were
severe did not require a finding that they were also disabling. See 20 C.F.R.
§ 416.920(c), (e), (f) (1999) (claimant’s impairment must be severe and also prevent
claimant from performing past relevant work or other work). We also find the ALJ
properly discounted her subjective complaints as inconsistent with the evidence as a
whole. See Gray v. Apfel, 192 F.3d 799, 803-04 (8th Cir. 1999). At the hearing,
Dickerson testified she had back pain, but described it as mild and dull, and admitted
that she had obtained relief from medication without side effects. Moreover, no
abnormalities were identified on x-rays, and she never sought treatment for her back.
See Siemers v. Shalala, 47 F.3d 299, 301-02 (8th Cir. 1995) (complaints of disabling
back pain properly discredited based, in part, on lack of clinical findings and claimant’s
failure to seek regular medical treatment). As to her leg pain, a report generated after
an aorto-femoral bypass showed restored leg circulation, and Dickerson admitted that,
since the surgery, she could walk farther and the pain had lessened. See Mittlestedt v.
Apfel, 204 F.3d 847, 852 (8th Cir. 2000) (impairments controlled by treatment do not
support finding of total disability). Although Dickerson alleged severe menstrual
problems, after a specialist found no pathology she denied further bleeding to him and
failed to follow up with him despite her reports to Dr. Stevens, only one month later,
that she was bleeding excessively. Cf. Gwathney v. Chater, 104 F.3d 1043, 1045 (8th


                                           -2-
Cir. 1997) (failure to seek regular medical treatment for symptoms is inconsistent with
complaints of disabling condition).

       Similarly, we find inconsistencies in the record as to Dickerson’s subjective
complaints of her mental condition. She reported depression related to menstrual
bleeding and to memory and concentration problems only in her single visit to Dr.
Stevens, and his report showed inconsistent results as to a memory problem. See Clark
v. Apfel, 141 F.3d 1253, 1256 (8th Cir. 1998) (ALJ properly rejected IQ test scores,
in part, because they were product of claimant’s first and only meeting with non-
treating psychologist and because other medical records made no mention of
intellectual impairment). Also, her primary physician, Dr. Cheney, did not refer her to
a specialist or counselor for her anxiety complaints, or indicate the problem was
disabling.

      We also reject Dickerson’s contention that the ALJ erred by failing to include
Dr. Stevens’s mental-function ratings in the hypothetical to the VE upon which the
ALJ’s decision was based, as he was not required to adopt Dr. Stevens’s opinion, and
the ALJ’s mental RFC findings are otherwise supported by the record. See Pierce v.
Apfel, 173 F.3d 704, 707 (8th Cir. 1999) (ALJ may reject conclusions of any medical
expert if they are inconsistent with evidence as whole).

      Finally, we conclude the ALJ’s physical RFC findings are supported by the
medical evidence, see Weiler v. Apfel, 179 F.3d 1107, 1109 (8th Cir. 1999)
(Commissioner bears burden of establishing RFC by medical evidence), because two
physicians, including Dr. Cheney, declined to report any physical-activity limitations
and because the record reflects improvement in Dickerson’s physical condition post-
bypass. We also note that Dr. Cheney’s conclusory opinion that Dickerson was
permanently disabled was not dispositive. See Rogers v. Chater, 118 F.3d 600, 602
(8th Cir. 1997) (treating physician must support his opinion as to disability status with
medically-acceptable clinical or diagnostic data); Chamberlain v. Shalala, 47 F.3d

                                           -3-
1489, 1494 (8th Cir. 1995) (weight given to treating physician’s opinion is limited if
it consists only of conclusory statement).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-